Order reversed on the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, with leave to the defendant to serve an amended answer within twenty days upon payment of the costs of the motion and of this appeal upon the ground that clause “ C ” of the contract when read in connection with paragraphs 17 and 18, provides for an assignment of the contract without provision for a release from liability of the lessee-defendant. All concur, except Thompson, J., who dissents and votes for affirmance.